                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Florence Davis a/k/a Midge Davis,             )
                                              )
               Plaintiff,                     )
                                              )       ORDER ADOPTING STIPULATION
       vs.                                    )       FOR BIFURCATION OF ISSUES FOR
                                              )       TRIAL
Calvin Mattingley and Nancy Mattingley,       )
                                              )
               Defendants.                    )
                                              )
EMCASCO Insurance Company,                    )       Case No. 1:17-cv-193
                                              )
               Interpleader.                  )


       On February 1, 2019, the parties filed a “Stipulation to Bifurcation of Issues for Trial and

Waiver of Right to Trial on Interpleader.” The court ADOPTS the stipulation (Doc. No. 59). The

jury trial on all issues set forth in plaintiff’s Complaint and defendants’ Answer and Counterclaim

shall proceed as scheduled on October 28, 2019. A bench trial of all issues set forth in EMCASCO

Insurance Company First Amended Complaint for Declaratory Judgment and/or Interpleader and

well as any other matters arising therefrom shall be scheduled at a later date.

       IT IS SO ORDERED.

       Dated this 6th day of February, 2019.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
